Citation Nr: 1015927	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-08 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial evaluation for the 
residuals of a left fifth metacarpal fracture, manifested by 
orthopedic impairment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 2000 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

By rating decision of October 2008, separate service 
connection was granted for nerve impairment of the left fifth 
finger.  A separate 10 percent rating was granted was 
granted.  The appeal continues as to the orthopedic 
impairment.  As such, the issue has been recharacterized on 
the title page.


FINDING OF FACT

The preponderance of the evidence indicates that during the 
relevant period the manifestation of the Veteran's residuals 
of a left fifth metacarpal fracture is complaints of pain.  
There is no limitation of motion or function.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
orthopedic residuals of a left fifth metacarpal fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5230 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA by letter mailed in November 
2005, prior to the initial adjudication of the claim.  A June 
2006 letter provided appropriate notice with respect to the 
effective-date element of the claim. 

Although complete notice was not provided until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the claim in October 2008.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of either claim would 
have been different had complete VCAA notice been provided at 
an earlier time.

The record also reflects that service treatment records have 
been obtained and that the Veteran has been afforded 
appropriate VA examinations.  The Veteran has not identified 
any other evidence that could be obtained to substantiate any 
of these claims.  The Board also is unaware of any such 
outstanding evidence.  Therefore, the Board is satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Under the criteria which became effective August 26, 2002, 
ankylosis of the ring or little finger does not warrant a 
compensable evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2009).  "Ankylosis" is immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Dorland's Illustrated Medical Dictionary 86 (28th ed., 
1994).

Similarly, any limitation of motion of the ring or little 
finger is considered noncompensably disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5230 (2009).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability are sufficient.  
Above all, a coordination of rating with impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21 
(2009).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  However, this 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.

Turning to the evidence of record, the Veteran was afforded a 
VA authorized examination during January 2006.  The examiner 
indicated that the Veteran's finger was set wrong from a 
previous fracture which hampered normal usage.  The current 
treatment was indicated as over-the-counter pain medications 
with no resulting loss of time from work.  On objective 
examination, the Veteran could tie his shoelaces without 
difficulty; fasten buttons without difficulty; pick up a 
piece of paper and tear it without difficulty; hand strength 
was within normal limits; with range of motion in all fingers 
being the same and within normal limits.  An x-ray report 
revealed an old healed oblique fracture through diaphysis of 
the fifth metacarpal.  The Veteran was diagnosed with an old 
healed fracture with the subjective factor being pain and no 
objective factors.

The Veteran was afforded an additional examination during 
January 2008.  The Veteran reported tingling, numbness, and 
abnormal sensation on the lateral aspect of his left hand.  
He additionally reported pain and tingling in his left hand 
during typing and high impact activities such as dirt bike 
riding, at a 5 out of 10, 3 or 4 times a day; for which he 
took Aleve or Advil.  On objective examination, the Veteran 
could tie his shoelaces without difficulty; fasten buttons 
without difficulty; pick up a piece of paper and tear it 
without difficulty; hand strength was within normal limits; 
with range of motion in all fingers being the same and within 
normal limits.  The examiner further noted that range of 
motion was within normal limits without pain, fatigue, 
weakness, lack of endurance or incoordination with no 
ankylosis.  An x-ray report indicated an old healed fracture 
of the left fifth metacarpal.  The diagnosis was fracture of 
the left fifth metacarpal, currently resolved.  The examiner 
also indicated that the Veteran had pain and tingling due to 
chronic residual nerve damage with hypoesthesis secondary to 
the Veteran's in-service fracture of the left fifth 
metacarpal.

The Board again notes at this juncture that the Veteran was 
granted a 10 percent disability rating for ulnar nerve 
hypoesthesia of the left fifth finger as secondary to his in-
service fracture of the left fifth metacarpal, effective from 
the day after his discharge from active service, decided in 
an October 2008 rating decision.  

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's orthopedic residuals of 
a left fifth metacarpal fracture warrant a compensable rating 
during any portion of the relevant period.  In this regard, 
the Board notes that the Veteran has full range of motion, no 
ankylosis, and the January 2008 examiner indicated that his 
in-service fracture had resolved.

The Board additionally notes that the Veteran has not been 
diagnosed with arthritis by x-ray evidence; thus, 
compensation under a Diagnostic Code for arthritis is not for 
application in this instance.  However, the Board must 
consider other factors such as lack of endurance, functional 
loss due to pain, pain on use and during flare-ups, weakened 
movement, excess fatigability, and incoordination.  In this 
regard, the Board finds that the Veteran retained sufficient 
ability to perform daily activities, and that there was no 
appreciable functional loss during flare-ups that would 
warrant a compensable rating.  Additionally, the January 2008 
examiner indicated that range of motion was within normal 
limits without pain, fatigue, weakness, lack of endurance or 
incoordination.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's manifestations of residuals of a left fifth 
metacarpal fracture warranted a compensable evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2009).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his residuals of a left fifth 
metacarpal fracture and that the manifestations of the 
disability are consistent with those contemplated by the 
schedular criteria.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Entitlement to a compensable initial evaluation for the 
orthopedic residuals of a left fifth metacarpal fracture is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


